OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
.
                    AUSTIN




                                  .
    b4ln~th*porto?tho8tatutorhlohwuquotoa
    lnywr18ttu:




.




              6oetlm 6 of utio1:8 or tlm Qamtittr-
    tiamoi t&48tato   of T4u
                         _.
                               jtrovla4st   :



         -.
          -
                   wo ame          0hl.l be ybaoELtt
          Weamwy        but L‘=‘wa
          lp p r o p r lam&m
                           tlm
                             by &qciorahall
          My wQroprlnt1aIof mmry bs mds rw
          a Iongerparioathan fm year., aoept
          by the Plrat          Legiolaturo    to aarrslbla
          under thlo Omstltutlm vhioh w mkm
          the neoassary.pprQprl&m to oury
          m the Ooienuaentuatllths umNaga
          or thb      82xtedh       J6610htt,tr0.*

                   T h elb   o To
                               lsa tir
                                    lo nia
                                        e             lllo
                                                       two lr p r eo s
          blliiaoe.      It raobldothe drawingot Uumey
    izz tim Troaovryoxoeptby 0p8iri0                    lp     ro@a-
    timl000d~g    to mg  8pd it                 a0   0~0     P ri00
    that no ~ppropri4tloa
                        0r way                   d+ll   be and@ iorr
    l lo ng c p to ma th a ntwo       y e a r ‘*

         c a 8trl    ~ulc
                      o tlo
                         I6  u
                             0ri    artlo& b ea 0
    in
     tb u& 0rhthst r t0ntia
                          00tmftuti0m       in-
    Ubltlcao, it lo          our    oplnlm    that   it0 lrr80tlo        .
    to lppro~lato        mnleo  e ur g ;p ty
                             fa tlm       o i~
                                             ll&
                                             z~
    fuoaizontortbr steaJnBolhr L




                   So etlm      I6 o o nta ln8l va lla 8p p r o p r lw
    t1 a l.                                     ,

          Sf3TEX.JUR.644




-
                                        Y
 •>~grri8tIca ablcnll8lteadrrmtIoQ.   ,I.rltmo
 tb, btemon     0r the 4&lolatlzo that 1t @xLwld
,~yoIldtuI ywrs lt uould-          t0.ariol&t1on
 of tb l   caotltutfamlgMdbltl=e
                tt 1s t&m that a llaar appropriation
 tor 8 l.on@rtermrdgbt                          br
                                      movertholooo      8006 am
 anapproprlat1oafbrtuoyoarm~ nutin t!Aegou-
 aentlastanoait lo not lbaolutcrly
                                btiite that
 t&     &ghlaturo       lntenaoa to  mka an appawprir-
 tion     0ra lorigupbrlodthaatwoyaaro3antlda-
 tloa     &the ocxistltutlmal       ob)eotlca,We lan-
 ltr uth     a e la a g wogt
                           olo stlm1 8
                                     u r sr mln8
                                               that
 t&apjuQpriatIarrnoforatlKByolLrparloa4
 Itwcdbtollwthat           t&aIagIslatummust him-
 ClalIy    8pproprlato        tba   mon1.0 for   the mroroo-
-wt       0r tb          m   $ 0th
                                ~ elu b 8eq wti
                                            two yeam




                w.m meabro or thi xaglolatlwo
        as. 8uornto8u~,portthoDonrtltut1~;
        an6 the oounrrVIII not proouzmthat ~.
        they haTO iatodaa to +Iotto it vhu
        tb    m5itbp     0r.a   trrrvium0~~          ..
        ably dI?dt Or Mot&U         OO~Ot~iO4
        600th      6 0r etioi0    8 0t tb     thi8tb
        tutim     (pr8TIouoly  quotoa)    not cKl1y
        requlrmoan 8pproprl~tIm boforoany                      .
        mxmyoaabo               ia out ot the Traoury,
        but    aloo llmlPo every lpproprlmtlai
        t0 8 tOX% Ot t-0 J@UOe       xr am018
        sol8 ot the R*YIooa oLItut.0     of l698
        mk eo
            & n
              lpproprIatIal
                          ior the w                                '
        Or Ih0 0dtiOO        Ot th0 8t43~~~~~8
        0r th 0l0e        0r o i+ii
        0l1'0UllritOd8p~             'f Qpo  'L&W?@.10
        no t l Wo r d to indhat8       thSt it *8Stb
        p ur p o r to
                   q   rootrlot it00vua dc Qto
        th e‘tur n   o t tuo y o a r o rThuaforo, to
        proouw th a twe LOglOhttln lntmdd
                                                        r

                                                                       I:
s-                           ---.--




          bytbatpxuvloiunMtmIytorlxthe
          8d,uy 0r the orfloe, hut ai* to make.
          mn r~pm*IatIorrfor lts mt,      io
          to pTao\EYthat tholr vurpoaowas to lo
          thatvhIoh thoConstltutIm forbldo.
          Tht omnot bo gno’umd katl.m.6the &a-
          ~obo~olmaruteadzlltofnot




                   The rMpeotIalorst8m&IlarAot    i,
     a,   utiob      82eu ba    lrraiv0  -0  s, x437.
     suotlm 28~Oa lls r +Jr
                          a nlp p o  tim o ut o r tb
     Gamrel Revarw ?a14 the iUP
     la to.bo rc;loeb  an8 raiund.6z:::      %iat-
     ed aa&r th6 tcr5s of tha Aot 'aurl.n&
                                         ths  tlrot
     JO= ci th0 0p0mi0a          0rttb    bt,-~      sb0 0.t30td     .
     us14 bo ropayabloby fqzm S lQ3fL -~&a
     ZwaalIl~ la ths IUIQ from & Goneral
     frmdattho ad althe flooalyear oa4lngAugust
     31, 1937, am mppropriatmd for use sq to June
     s, 1998 9mmuubly, dnoo 1t 10 thr 4m uato rar
     th0 Y~OY 0ta or tb -1       ih~w~mtu.     mb-
     lcfquentto Juno 3, 1933, ~4 priorto Juru S,
     1939, It ms lppuently the lnhiitfm af the 4
     iolaturo     that tbo mnlu     rrw;rtho fstatr Eollmr
     mpmit0i        ma-    -0       th0   0phiab       0r tb   b8t
     .‘&lem    "any unaxyundod   hnlmoo    or runao    rumin
     in the *Stat0 Boll- In8paotI~ hmd* lt tb m
                                              9
     ortb   flmal yearendIn AugWt~Sl~ Z93f3aW a+
     owdlllgTen mKaIuaa Doduo ($10,ooo.00)m                              I'
     rpproprhtOa r0r tit0w 0f tb, cawaiua.
              It is aar oplnlm that tla 8~gavprIatlm
     dfeotlro u of Jum s, 1937 will tudmta           80
     of Juu 3, 1939 by oonstltutlmal   -tatlOU,
     r*ellaiiifuthalataltIulorthofsg1ol8tn
     to~ppropriatemnfuiora~t~                    Tbw
                                              i -.
                                                              :4!lSl
                            .
           .




.
    ~prlalrn booam ofre4stlYo        lmealate~ upal
    pi8m       0r th0 h0t. xt -0 88a0r0r tro rc~n
    amderboththo~anemilur48pecrleltuads. The
    lppropri4ltIon    lo inopsratlvraafter two -0.
    It rouldterm¶aat~even l~the&ntswupwaa
    @&y&lwnd~takable          totha urfa.that it
                          -it10    thovoraIngofthe
    statutoloJtot;learuldlC lBnott0 bepro-
    mElad that    the  LsgI~tlw ‘ought        co vlolsta
    the omotltuticmal      prorioiaaualeoothe m
    o$3olmeouIlMh~uowtomdmltor00PwF
          .
                 %hO    OTMtim        Of   th0 8pid   -   -




              %B?O i‘ 8p&U'O&U?itLtd
                                  ti th. fWd@
          oacila&frw outnln ornuwoo,vhloh, u
          oolleoted    are &pooItod vlth the 6tato
          %bWU8Wy &I tbn Or&t      Oi 8 SpOOiti
          iuna QolgtaJted a‘ tba 'stat0   I2lghoy
                    80 other roaoy la the stnto

          atatadintbs  Aoto heroSnqwst1~.
          Ho&rutu   aummtt~tbat~poalWd
          in ode tuudoem be we6 for mal&'gurc
    -‘*,.Ao8wh8llooat1ao~
thln.kSt had tho MalfoBt purpow ‘at
ruao~mwtifiW,bqonAdlQarOt
or t#raUvexturo,trctmtha gonoral rue
nuo aab- OS -t!m.st&o..8?adOS 407ot5ng
                    l8tlag It  to th8
                  rt lurod tb daublo
purpo~ooi 8 &br8tiao         of pollar 886
8 dlraotial tomthe oat.      troaour~
thatthorunam8aottobo&78ba-
*'or poser,
          other um8 those mwd            .
& tr art1olo.*




                                             .;
    .,
                                   ‘_         1
.,



                                                                              .



                        ,...      ..I,             I”,~:   ,.:.
                                         .I                       ,~
     ;   .
                          ,.’                 ,.
                  .~.




                                                                                  i
                         ,~     :..                                    .; i

             .,